—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Lally, J.), entered December 16, 1996, which granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is reversed, on the law, with costs, the defendant’s motion is denied, and the complaint is reinstated.
The defendant failed to meet its initial burden of showing its entitlement to judgment as a matter of law (see, Kyung Sook Park v Caesar Chemists, 245 AD2d 425; Masotti v Waldbaums Supermarket, 227 AD2d 532). In any event, the plaintiffs’ opposition papers established that there are issues of fact which preclude the granting of summary judgment (see, Negri v Stop & Shop, 65 NY2d 625; Galarza v Walgreen E. Co., 236 AD2d 265; Salaam v City of New York, 226 AD2d 173).
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.